1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     RENARD T. POLK,                                    Case No. 3:05-cv-00252-RCJ-VPC

10                                     Petitioner,                     ORDER
             v.
11
      NEVADA ATTORNEY GENERAL,
12
                                    Respondent.
13

14          On January 25, 2006, this court dismissed petitioner Renard T. Polk’s pro se

15   petition for writ of habeas corpus under 28 U.S.C. § 2254 with prejudice (ECF No. 29).

16   Judgment was entered on January 26, 2006 (ECF No. 30). Polk appealed, and the

17   Ninth Circuit Court of Appeals denied Polk’s request for a certificate of appealability on

18   December 1, 2006 (ECF No. 37).

19          Despite this court’s October 29, 2014 order directing that Polk shall file no further

20   documents in this closed action, he has persisted in filing numerous motions that seek

21   to relitigate his federal habeas claims (see ECF Nos. 41, 45, 52, 58, 59, 64). In

22   accordance with this court’s previous orders (ECF Nos. 41, 58),

23          IT IS ORDERED that petitioner’s motion for request for submission (ECF No. 59)

24   and motion to modify and terminate prospective relief (ECF No. 64) are both DENIED.

25          IT IS FURTHER ORDERED that, as reasonable jurists would not find the denial

26   of these motions to be debatable, a certificate of appealability is DENIED.

27                 30 July
            DATED: 19 July,2019.
                            2019.
                                                          ROBERT C. JONES
28                                                        UNITED STATES DISTRICT JUDGE
                                                     1
